The following opinion was filed March 10, 1908:
TjmijN, J.
The appellant moved for a rehearing, principally upon the ground that the form of special verdict indicated in the opinion was subject to criticism.
*24In tEe zeal of argument the appellant’s counsel makes certain admissions for the purpose of demonstrating that the special verdict outlined in the opinion was incorrect. Counsel for respondent filed an affidavit showing that the respondent, Isabelle Wilson, died on January 2, 1908, after this cause was argued and submitted and before the decision of this court was announced. They also reply to the appellant’s motion for a rehearing by asking this court, upon the admissions of appellant’s counsel made in argument for rehearing, now to vacate, the former judgment of this court and enter judgment affirming the decision of the court below as of a date prior to the death of Isabelle Wilson, and, if such admissions were to he taken literally, they certainly make a strong showing. We are not moved from our former opinion by anything contained in the appellant’s argument for a rehearing, nor do we consider it just to change the former disposition of the case ou account of any argumentative admissions of counsel for appellant now made on motion for a rehearing; but, upon the suggestion of the death of Isabelle Wilson, the respondent, the former judgment of this court is vacated, and the same judgment and disposition of the case entered nunc ;pro tunc as of December 17, 1907.
By the Court. — The motion for a rehearing is denied, with $25 costs.